Citation Nr: 0507644	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-18 827A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Basic eligibility to receive educational assistance benefits 
under Chapter 34 or Chapter 30 of Title 38, United States 
Code, to include for the purpose of reimbursement of 
Licensing and Certification Testing fees.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
November 1974, and from February 1981 to April 2000, when he 
retired from active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case has been transferred to the RO in Philadelphia, 
Pennsylvania.  In January 2005, the appellant testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing at the Philadelphia RO.  


FINDINGS OF FACT

1.  The veteran was awarded 15 months of Chapter 34 
educational assistance benefits based upon his first period 
of service, from February 1974 to November 1974.

2.  The veteran exhausted his 15 months of Chapter 34 
educational assistance benefits after his separation from 
service in 1974.  

3.  The veteran applied for additional Chapter 34 educational 
assistance benefits after the statutory authority for the 
Chapter 34 program expired.  

4.  The veteran has no remaining Chapter 34 educational 
assistance benefits which may be converted to Chapter 30 
educational assistance benefits.

5.  After his initial discharge in November 1974, the veteran 
re-entered active duty in February 1981, and retired in April 
2000.



CONCLUSION OF LAW

Basic eligibility to receive educational assistance benefits 
pursuant to Chapter 34 or Chapter 30 of Title 38, United 
States Code, to include for the purpose of reimbursement of 
Licensing and Certification Testing fees, is denied.  38 
U.S.C.A. §§ 3011, 3451, 3452, 3461 (West 2002); 38 C.F.R. 
§ 21.7042 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102, 5103.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  

There are some claims to which the VCAA does not apply.  See 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
It has been held not to apply to claims that turned on 
statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 
231-2 (2000).  In another class of cases, remand of claims 
for additional development pursuant to the VCAA is not 
required because evidentiary development has been completed.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Although the Court 
said in Wensch that the VCAA did not apply in such cases, it 
may be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist claimants against the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim, and if VA 
were to spend unnecessary time developing such a claim, some 
other veteran's claim where assistance would be helpful would 
be delayed.  146 Cong. Rec. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).  

The present case turns upon statutory interpretation.  See 
Smith, supra.  Thus, because the law as mandated by statute, 
and not the evidence, is dispositive of this appeal, the VCAA 
is not applicable.  Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  In 
view of the foregoing, no further action is required pursuant 
to the VCAA.


II.  Background

The veteran had active service from February 4, 1974, to 
November 15, 1974, in the U.S. Air Force.  

Following his first period of service, the veteran applied 
for Chapter 34 educational assistance benefits.  Based upon 
his first period of service, the veteran was granted 
eligibility for Chapter 34 benefits.  He was awarded 15 
months of entitlement, which he used after his separation 
from service in 1974.  

Thereafter, the veteran served from February 11, 1981, to 
July 1, 1987, in the U.S. Army.  He immediately reenlisted, 
without a break in service, and served from July 2, 1987, to 
April 30, 2000.  

At his Travel Board hearing, the veteran indicated that, 
after his second enlistment, he wanted to contribute money 
toward the Chapter 30 program, but was told that he could not 
do that because he had entitlement to Chapter 34 benefits and 
still had another 9 months of eligibility remaining.

Subsequently, the veteran indicated that he sought VA 
educational assistance benefits to take courses at the 
University of Hawaii.  The record reflects that, in March 
1994, an application for such benefits was received.  The 
veteran was issued a Certificate of Eligibility for Chapter 
30 benefits, but this was later discovered to be an 
administrative error.  The veteran did not appeal the action 
withdrawing Chapter 30 entitlement.  He later stated, during 
his hearing, that he was told by VA that his Chapter 34 
benefits had been converted to Chapter 30 benefits.  However, 
he was later told that this information was erroneous.  

The veteran further stated that his second period of service 
should have been considered for Chapter 34 benefits, and then 
those benefits should have been converted to Chapter 30 
benefits.  He indicated that 38 C.F.R. § 21.1041 was not 
applied as it should have been.  He believes that, if his 
second period of service had been properly considered, he 
would have had remaining entitlement to be converted. 

III.  Analysis

Eligibility for educational assistance under Chapter 34 was 
established for those veterans who (A) served for a period of 
more than 180 days, any part of which occurred after January 
31, 1955, and before January 1, 1977, and who were discharged 
or released therefrom under conditions other than 
dishonorable; (B) who contracted with the Armed Forces and 
were enlisted in or assigned to a reserve component prior to 
January 1, 1977, and as a result of such enlistment or 
assignment served on active duty for a period of more than 
180 days, any part of which commenced within 12 months after 
January 1, 1977, and were discharged or released therefrom 
under conditions other than dishonorable; or (C) were 
discharged or released from active duty, any part of which 
was performed after January 31, 1955, and before January 1, 
1977, or following entrance into active service from an 
enlistment provided for under subparagraph (b) because of a 
service-connected disability.  38 U.S.C.A. § 3452(a)(1).  

The requirement of discharge or release prescribed in 
subparagraph (A) or (B) of paragraph (1) shall be waived in 
the case of any individual who served more than 180 days in 
an active duty status for so long as such individual 
continues on active duty without a break therein.  
38 U.S.C.A. § 3452(a)(2).  

38 U.S.C.A. § 3461 provides that, except as provided in 
subsection (c) and in the second sentence of this subsection, 
each eligible veteran shall be entitled to educational 
assistance under Chapter 34 for a period of 11/2 months (or the 
equivalent thereof in part-time educational assistance) for 
each month or fraction thereof of the veteran's service on 
active duty after January 31, 1955.  If an eligible veteran 
has served a period of 18 months or more on active duty after 
January 31, 1955, and has been released from such service 
under conditions that would satisfy the veteran's active duty 
obligation, the veteran shall be entitled to educational 
assistance under Chapter 34 for a period of 45 months (or the 
equivalent thereof in part-time educational assistance).  In 
the case of any person serving on active duty on December 31, 
1976, or a person whose eligibility is based on section 
3452(a)(1)(B) of this Chapter, the ending date for computing 
such person's entitlement shall be the date of such person's 
first discharge or release from active duty after December 
31, 1976.  38 U.S.C.A. § 3461(a).  

Whenever the period of entitlement under this section of an 
eligible veteran who is enrolled in an educational 
institution regularly operated on the quarter or semester 
system ends during a quarter or semester, such period shall 
be extended to the termination of such unexpired quarter or 
semester.  In educational institutions not operated on the 
quarter or semester system, whenever the period of 
eligibility ends after a major portion of the course is 
completed such period shall be extended to the end of the 
course or for 12 weeks, whichever is the lesser period.  
38 U.S.C.A. § 3461(b).  

Except as provided in subsection (b) in subchapter V of 
Chapter 34, no eligible veteran shall receive educational 
assistance under this Chapter in excess of 45 months.  
38 U.S.C.A. § 3461(c).  

As recorded on his DD Form 214, the veteran had active 
service from February 4, 1974, to November 15, 1974, in the 
Air Force.  Thus, he served for more than 9 months, but less 
than 10 months.  He served continuously on active duty for 
more than 180 days.  He therefore met the eligibility 
requirements for Chapter 34 educational assistance when he 
applied for those benefits in the 1970's. 

Pursuant to 38 U.S.C.A. § 3461, since the veteran had served 
more than 9 months, but less than 10 months, he was awarded 
15 months of Chapter 34 benefits.  This represented 10 months 
multiplied by 1.5.  Since he had not served 18 months, he was 
not awarded 45 months of Chapter 34 benefits.  The veteran 
used those 15 months of entitlement after his separation from 
service in 1974.  The veteran does not dispute that the 15 
months of Chapter 34 benefits were used in their entirely.  

The veteran re-entered service in February 1981.  The record 
reflects that an inquiry was made in January 1982 to 
determine which VA educational program would cover his future 
claims.  It was determined at that time that he was no longer 
entitled to Chapter 34 benefits, but could pursue eligibility 
under Chapter 32.  

Thereafter, the veteran did not submit an application for 
educational assistance benefits under any program for many 
years.  Thus, to the extent that the veteran contends that he 
should have been awarded additional educational assistance 
benefits at that time, the Board notes that he did not apply 
for any further educational assistance until the 1990's.  If 
the veteran is asserting that he should have been told at 
that time that he had potential eligibility, it must be 
pointed out that VA does not have the duty to provide a 
veteran with personal notice of potential eligibility for VA 
benefits.  See Hill v. Derwinski, 2 Vet. App. 451 (1991).  
Nevertheless, his Department of the Army counselor was 
provided a letter for guidance.  

The veteran did not again apply for Chapter 34 benefits until 
the 1990's.  However, by congressional action, the entire 
Chapter 34 program expired on December 31, 1989.  38 U.S.C.A. 
§ 3462(e).  Therefore, Chapter 34 benefits could not be 
retroactively awarded, as the program had expired.  

The veteran asserts that 38 C.F.R. § 21.1041 should be 
applied to his claim.  However, as of May 24, 1996, the 
Federal regulations dealing with the administration of the 
Chapter 34 program (38 C.F.R. §§ 21.1020-21.1025 and 
§§ 21.1040-21.1045) were rescinded, because they no longer 
had any legal effect, as no Chapter 34 benefits could be 
authorized for training after December 31, 1989.  See 61 Fed. 
Reg. 26,107-08 (May 24, 1996).  Thus, that regulation may not 
be applied.  

Accordingly, there is no legal authority currently in 
existence to pay educational assistance benefits under the 
Chapter 34 program for training pursued or sought after 
December 31, 1989, as in this case.  Therefore, even though 
the veteran has emphasized that he should be provided 
educational assistance under the Chapter 34 program based 
upon his second period of service, VA cannot provide any 
educational assistance benefits under Chapter 34.  VA is 
precluded from doing so by law, regardless of his well-
intended contentions.  

Having exhausted his previous entitlement under Chapter 34, 
the veteran further contends that he should be granted 
benefits under Chapter 30.  The law as to the latter program 
is discussed below.

If on December 31, 1989, an individual has remaining Chapter 
34 educational assistance benefits and meets certain 
additional criteria, he may be eligible to "convert" those 
benefits in order to receive educational assistance under 
Chapter 30.  38 U.S.C.A. § 3011(a)(1)(B).  To convert Chapter 
34 benefits to Chapter 30 benefits, a claimant must have 
served on active duty at any time during the period between 
October 19, 1984, and July 1, 1985, and have continued on 
active duty without a break in service for three years after 
June 30, 1985, or have been discharged after June 30, 1985, 
for a service-connected disability, a preexisting medical 
condition not characterized as a disability, hardship, 
convenience of the Government after serving 30 months of a 
three-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct.  
38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).  

In the present case, the veteran did not have any remaining 
Chapter 34 entitlement when that program expired on December 
31, 1989.  Thus, there is no Chapter 34 eligibility to 
convert to Chapter 30.  

The veteran contends that he should have been granted 
additional Chapter 34 eligibility based upon his second entry 
onto active duty and for that period.  However, as noted, VA 
cannot now retroactively grant Chapter 34 benefits, as that 
program has expired.  The veteran did not apply for Chapter 
34 benefits, in excess of those already awarded to him, 
within the applicable time period.  There is no application 
of record, and he does not assert that he filed one.  He had 
no Chapter 34 entitlement remaining after he used his 15 
months of benefits following his initial separation from 
service in 1974.  

The veteran has stated that he was misinformed regarding 
Chapter 30 eligibility.  This is confirmed in the record.  
Although VA is required to inform the veteran correctly about 
basic eligibility or ineligibility for educational assistance 
benefits, the remedy for breach of such an obligation cannot 
involve payment of benefits where statutory requirements for 
such benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 
424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 
(1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  The 
veteran was informed of the error after it was discovered.  

The Board appreciates the veteran's many years of military 
service, as well as his sincere testimony at his hearing 
before the undersigned.  We find it most unfortunate that he 
was misinformed about his eligibility for educational 
benefits.  However, the Board is bound by the law, which 
prohibits us from granting eligibility for Chapter 34 
benefits after the program has expired.  It follows that, 
since the veteran had no further Chapter 34 benefits, he does 
not have any Chapter 34 benefits to convert to Chapter 30 
benefits.

Moreover, the veteran does not otherwise have Chapter 30 
eligibility because he entered his first period of active 
duty in February 1974.  Other than conversion from Chapter 34 
benefits, in order for a veteran to be entitled to Chapter 30 
benefits, as a preliminary requirement, the veteran must have 
first entered active duty after June 30, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(1).

In cases such as this where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility to receive educational assistance benefits 
under Chapter 34 or Chapter 30 of Title 38, United States 
Code, is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


